Title: Thomas Jefferson to Patrick Gibson, 27 September 1814
From: Jefferson, Thomas
To: Gibson, Patrick


          Dear Sir  Monticello. Sep. 27. 14.
          I have not learned whether at the last renewal of my note to the bank, it was enlarged or not, and in the present doubtful state of our medium I do not know whether I ought to wish it, except so far as to cover my taxes in Bedford & here, for which I must draw on you in a few days, and 50.D. which I must request you to send me by return of mail. the
			 credit of the bank paper has become of doubtful tender, since their declaration that they will not pay their notes; and resting
			 now on public opinion only should that take alarm, we may be without a medium to make any payment. perhaps it might be secured by a declaration of support by our merchants such as has been made by those to the North.
			 I have urged mr R. Randolph to send me on a supply of jugs, and desired Capt Oldham to chuse and forward to chuse and forward to me 73. panes of glass of particular sizes, for which he will ask payment of you;
			 and I must ask the favor of you to send me a dozen bottles of oil, & 10. or 12. gross of corks. I presume payment has been made
			 for my flour. I have good crops of wheat and tobo on hand, which I shall endeavor to get down in early in the hope of their meeting a peace. I expect to leave this for Bedford within about 10. days & to be there a month or 6. weeks.
          Accept the assurance of my great esteem and respect.
          Th:
            Jefferson
        